Case 2:19-cr-20020-PKH Document3 Filed 04/04/19 Page 1 of 1 PagelD #: 9

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION

UNITED STATES OF AMERICA

)

) a é 0 |
v. C No. 2(4= mi - 2007-0

ase No ,

)

RYAN MILLER

PETITION AND ORDER FOR WRIT
HABEAS CORPUS AD PROSEQUENDUM

Comes now the United States Attorney for the Western District of Arkansas and for his
petition, states:

1. That RYAN MILLER, Defendant herein, is now confined in the LeFlore County,
Oklahoma Jail, and is being held by the Sheriff thereof.

2. It is requested that said Defendant be brought before the United States District Court,
Western District of Arkansas, Fort Smith, Arkansas, for proceedings on the charges now pending
against him and said Defendant then be returned to the above-named institution at the conclusion
of all proceedings in the above named Court.

WHEREFORE, your petitioner prays the Court to forthwith order the issuance of a Writ of
Habeas Corpus Ad Prosequendum directed to the following:

To the United States Marshal for the Western District of Arkansas

To the United States Marshal for the Eastern District of Oklahoma

To the Sheriff, LeFlore County, Oklahoma Jail
requiring them to produce the body of the said Defendant before this Court, Fort Smith,
Arkansas, on April & 2019 at2) 40 a.m./f.m,)

DUANE (DAK) KEES
UNITED,STATES ATTORNEY

By lomdeer®. Tap
ace L. Taylor

Assistant U.S. Attorney
Arkansas Bar No. 98083
414 Parker Avenue

Fort Smith, AR 72901
Telephone: 479-783-5125

ITISS <DERED this i of April, 2019.

Honorable Mark E. Ford
United States Magistrate Judge

 
